UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                      No. 96-31245
                                    Summary Calendar



JOHN A. HAMBURGER, III,
                                                                        Plaintiff-Appellant,
                                           versus
MOBIL OIL CORPORATION;
DON MICHAEL; TIM DAVIS,
                                                                     Defendants-Appellees.


                       Appeal from the United States District Court
                          For the Eastern District of Louisiana
                                    (96-CV-505 N)

                                       June 4, 1997
Before POLITZ, Chief Judge, DUHÉ and STEWART, Circuit Judges.

PER CURIAM:*

       John A. Hamburger, III appeals the summary judgment dismissal of his

ERISA and state law claims. On the undisputed facts as detailed, authorities cited,

and analysis contained in the district court’s thorough and comprehensive Order

and Reasons signed and entered on October 31, 1996, the judgment appealed is

AFFIRMED.

   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.